Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 31-34 and 36-39 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 20070080149 A1 to Albrecht et al. (“Albrecht”).
Albrecht discloses:
Regarding claim 31: 
retrieving, via a controller (e.g., para 52 discloses that monitoring device 48 (as seen in Fig. 3) transmits signals to the wireless communication assemblies 24 of welding-type devices, and wireless communication assemblies includes processing unit 32, user interface 34, data input port 36 as seen in Fig. 2) of the welding power source (e.g., power supply 46), welding application code (e.g., para 13 discloses that the monitor includes a controller that wirelessly receives a signal encoded with operation information pertaining to a remote welding-type device) from an external computerized device (e.g., monitoring device 48), the external computerized device being in communication with a second memory (e.g., data storage 54) storing the welding application code (e.g., Fig. 1-3 and para 13-16 and 28-55); and 
storing the welding application code in a first memory (e.g., data storage unit 26) of the welding power source, wherein the welding application code adds additional welding functionality to the welding power source (e.g., Fig. 1-3 and para 13-16 and 28-55);
controlling, or monitoring, the welding power source, using the controller and the welding application code that adds the additional welding functionality (e.g., Fig. 1-3 and para 13-16 and 28-55);
Regarding claim 32: wherein the welding application code is retrieved using a communication device of the welding power source, the welding power source comprising a welding power supply and a housing that houses the controller, the communication device, and the welding power supply, the welding power supply configured to receive input power and provide output power for a welding operation (e.g., Fig. 1-3 and para 13-16 and 28-55);
Regarding claim 33: the welding application code adds additional welding functionality enabling the controller of the welding power source to provide a pulsed output via a welding power supply of the welding power source, the pulsed output having peak (e.g., para 37 discloses data input port 36 and processing unit 32 may also be integrated with a welding-type device controller to update such stored functions as pulse sequences) and background voltages or amperages (e.g., para 40 discloses that providing an operating voltage) (e.g., Fig. 1-3 and para 13-16 and 28-55);
Regarding claim 34: the welding application code adds additional welding functionality enabling the controller to control the welding power source according to a weld sequence (e.g., para 37 discloses data input port 36 and processing unit 32 may also be integrated with a welding-type device controller to update such stored functions as pulse sequences), the weld sequence including at least one timed sequence segment (e.g., Fig. 1-3 and para 13-16 and 28-55);
Regarding claim 36: the welding application code adds additional welding functionality enabling a selection of a parameter of the at least one timed sequence segment through a user interface of the welding power source (e.g., Fig. 1-3 and para 13-16 and 28-55);
Regarding claim 37: the welding application code adds additional welding functionality that allows the welding power source to be used for automated welding by configuring a communication port (e.g., infrared port and optical communication port disclosed in para 29, data input port 36, ports disclosed in para 37 and 54, data output port 58 and I/O port 60) of the welding power source for communication between the controller and an external automated welding controller (e.g., processor 52) using a RS-232, RS-485, Ethernet, ultra-high frequency, cellular or radio frequency protocol (e.g., Fig. 1-3 and para 13-16 and 28-55);
Regarding claim 38: 
receiving, at the controller, through the communication port, a control signal from the external automated welding controller (e.g., Fig. 1-3 and para 13-16 and 28-55); and 
starting a welding sequence in response to, or controlling the welding power source according to, the control signal
 (e.g., Fig. 1-3 and para 13-16 and 28-55); and
Regarding claim 39: 
accessing, via the controller, advisory data (e.g., messages to users disclosed in para 36, signals disclosed in para 13 and 52-54) describing the additional welding functionality added by the welding application code, wherein the second memory further stores the advisory data (e.g., Fig. 1-3 and para 13-16 and 28-55); and 
displaying the advisory data via a display (e.g., para 36 discloses that user interface 34 may comprise an LCD display or LEDs for relaying messages to users, as well as a user input device such as command buttons or a numeric or alphanumeric keypad) in communication with the controller (e.g., Fig. 1-3 and para 13-16 and 28-55).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht in view of US 20110114611 A1 to Cole (“Cole”).
Albrecht in view of Davidson discloses substantially all of the features of the claimed invention as set forth above.
Albrecht in view of Davidson does not explicitly disclose the selected welding process application code controls the power supply to produce an AC waveform at the welding power output.
However, Cole discloses:
Regarding claim 35: the welding application code adds additional welding functionality enabling the controller of the welding power source to produce an alternating current (AC) waveform via a welding power supply of the welding power source (e.g., AC output disclosed in para 15), or adjust a frequency of the AC waveform according to input received via a user interface of the welding power source (e.g., Fig. 1-4 and para 4, 15, 18 and 21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AlA) or at the time before the effective filing date (post AlA) to utilize Albrecht as suggested and taught by Cole in order to provide a welder that may be utilized with welding power supplies including both DC and AC output power as well as switched mode power supplies.
Response to Amendment
The amendment of 05/13/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments.
The remarks then address the prior art rejections. The remarks first address the rejection under 35 U.S.C. § 102, noting that claim 31, as amended, sets forth "[a] method for configuring a welding power source, the method comprising: retrieving, via a controller of the welding power source, welding application code from an external computerized device... wherein the welding application code adds additional welding functionality to the welding power source; and controlling, or monitoring, the welding power source, using the controller and the welding application code that adds the additional welding functionality" and that claims 32-39, dependent upon claim 31, are similarly directed. The remarks submit that the claimed method comprising retrieving welding application code that adds additional welding functionality to a welding power source, and controlling, or monitoring, the welding power source, using the controller and the welding application code that adds the additional welding functionality, as set forth in claim 31, is patentably distinct from Albrecht. The remarks state that Albrecht does describe "a welding-type device such as a power source" (Albrecht at [0028]) and a "wireless communication assembly 24 [that] could be disposed inside ... a welding-type device" (Albrecht at [0029]) and "integrated with a welding-type device controller to ... receive system software upgrades or updates ... used to update the system software of ... welding-type device controller" (Albrecht at [0037]). The remarks state that receiving system software updates/upgrades is different from receiving code for a welding application that adds additional welding functionality to a welding power source. The remarks further state that Applicant's Specification also discloses the ability to download a system software upgrade 72. See, e.g., Applicant's Specification at FIG. 6 and paragraphs [0050] ("Referring now to FIG. 6, ... the user is provided with a number of... possible... download[s]... These... can include, for example, a software upgrade 72...."); see also Id. at [0051] ("When the user selects the software upgrade 72 function, for example, the computer 31 retrieves software for upgrading the welding system 10 to the most recent version of existing software from memory 48.") and that Applicant's Specification explicitly distinguishes the system software upgrade 72 from the welding applications 74, 76, 78, 80, 82 that add additional welding functionality. Id. at [0050] ("possible... download[s]... can include, for example, a software upgrade 72, weld sequence application 74, automation application 76, pulsing application 78, a wave form application, 80, and an advanced frequency application 82...."); see also Id. at [0052], [0054]-[0056], and [0058]-[0059] (disclosing the additional welding functionality enabled by the weld sequence application 74, automation application 76, pulsing application 78, a wave form application, 80, and advanced frequency application 82). The remarks then state that, in view of the above, Applicant respectfully submits that the method set forth in claim 31 of retrieving welding application code that adds additional welding functionality to a welding power source, and controlling, or monitoring, the welding power source, using the controller and the welding application code that adds the additional welding functionality, is patentably distinct from Albrecht's system software updates/upgrades, that Albrecht fails to support a prima facie case of anticipation against claims 31-39 and that Applicant therefore respectfully requests withdrawal of the rejections, and reconsideration of the claims. The claims and rejection have been considered based on the amendments and remarks. However, claim 31 is rejected as anticipated by Albrecht as set forth above. While receiving system software updates/upgrades in general may be different from receiving code for a welding application that adds additional welding functionality to a welding power source, Albrecht discloses receiving code for a welding application that adds additional welding functionality to a welding power source. For example, the portion of paragraph 37 of Albrecht which discloses that processing unit 32 may also be integrated with a welding-type device controller to update such stored functions as pulse sequences, user message displays and commands, and control limitations corresponds to receiving code for a welding application that adds additional welding functionality to a welding power source.
The remarks then address the rejections under 35 U.S.C. § 103 wherein the Office Action rejected claim 35 under 35 U.S.C. § 103 as obvious over Albrecht in view of Cole (US20110114611). The remarks state that, as discussed above, the method set forth in claim 31 of retrieving welding application code that adds additional welding functionality to a welding power source, and controlling, or monitoring, the welding power source, using the controller and the welding application code that adds the additional welding functionality, is patentably distinct from Albrecht, that Cole does not disclose or suggest retrieving welding application code that adds additional welding functionality to a welding power source, and controlling, or monitoring, the welding power source, using the controller and the welding application code that adds the additional welding functionality, nor does the Office Action allege otherwise such that Cole fails to cure the deficiencies of Albrecht. The remarks then state that Albrecht and Cole fail to support a prima facie case of obviousness against claim 35 and that Applicant therefore respectfully requests withdrawal of the rejection, and reconsideration of the claim. However, Albrecht is not deficient with respect to claim 31 as set forth and explained above and claim 35 is presently rejected as set forth above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 23, 2022